DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uenveren et al (WO 2009/019219 A2).
	Uenveren discloses a method for forming a patterned structure (self-aligned contact “SAC,” example 3, page 69, Fig.1), the method comprising the steps of:
	introducing a vapor of an etching compound (e.g., 1,1,3,3-tetrafluoro-2-methyl-propene, page 70) into a reaction chamber (e.g. ICP etch reactor, page 69, last paragraph) having a silicon-containing film 18 disposed thereon and a patterned mask layer 20 disposed on the silicon-containing layer (SiO2 and photoresist layer, page 70, lines 1-3); 

	allowing an etching reaction to proceed between the etching compound and the silicon-containing film to selectively etch the silicon-containing film from the patterned mask layer, thereby forming the patterned structure (SAC of Fig.1).
	Uenveren discloses a preferred etching compound in Example 3.  However, Uenveren discloses that any of the compounds in Tables 1 or 2 can be used as etching gas for semiconductor etching (page 1, lines 13-15), which includes the elected species of perfluorobutyl iodide (page 3, line 21; Table 1 No. 14-15).  Therefore, Uenveren discloses using the cited species as the etchant compound, activating by plasma, and etching to form a patterned silicon dioxide layer.
	As to claims 4, 18 and 20, see the rejection of claim 1.
	As to claim 5, Uenveren discloses a silicon oxide (see rejection of claim 1).
	As to claim 6, the inclusion of dopants is optional, and thus this claim limitation is met.
	As to claims 7, 16-17 and 19, Uenveren has the same etching composition as the instant invention, and therefore the same properties of relative etch rates, aspect ratio and implantation/etch resistance of the mask layer are expected and considered inherent.

Allowable Subject Matter
Claims 2-3 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/7/21, with respect to the 35 USC 103 rejections of claims 2-3, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uenveren et al (WO 2009/019219 A2) in view of Surla et al (US 2017/0178923 A1), or of claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uenveren et al (WO 2009/019219 A2) in view of Surla et al (US 2017/0178923 A1) and Zhu et al (US 2014/0239303 A1) have been fully considered and are persuasive.  Applicant’s showing of unexpected results (Table 3) is persuasive to overcome the 35 USC 103 rejection.  The rejections of the claims have been withdrawn. 

Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive, to the extent they still apply.
Applicant’s showing of unexpected results are persuasive to overcome the 35 USC 103 rejections, but not of the 35 USC 102 rejection.  See MPEP 2131.04.  To the extent that applicant is arguing that the claims are not anticipated, this argument is not persuasive because, for example, claim 1 lists the iodine-containing etching compounds as an etching compound (see page 71, claim 1, lines 2-3, and, for example, perfluorobutyl iodide, page 73, line 10).  One of ordinary skill in the art, upon reading example 3 as described in the rejection above, would immediately envisage that etching a semiconductor includes etching a silicon-containing film with a patterned mask because that is how patterned layers are conventionally formed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANITA K ALANKO/Primary Examiner, Art Unit 1713